Case 17-31432-sgj11 Doc 1622 Filed 03/03/20                  Entered 03/03/20 13:43:57        Page 1 of 5



 William T. Reid, IV (TX Bar No. 00788817)                Bradford J. Sandler (admitted pro hac vice)
 Eric D. Madden (TX Bar No. 24013079)                     Shirley S. Cho (admitted pro hac vice)
 REID COLLINS & TSAI LLP                                  Steven W. Golden (TX Bar No. 5374152)
 1601 Elm St., 42nd Floor                                 PACHULSKI STANG ZIEHL & JONES LLP
 Dallas, Texas 75201                                      919 North Market Street, 17th Floor
 Telephone: (214) 420-8900                                Wilmington, DE 19801
 Facsimile: (214) 420-8909                                Telephone: (302) 652-4100
 wreid@rctlegal.com                                       bsandler@pszjlaw.com
 emadden@rctlegal.com                                     scho@pszjlaw.com
                                                          sgolden@pszjlaw.com
 Counsel for the Adeptus Litigation Trust

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

 In re:                                               §   Chapter 11
                                                      §
 ADPT DFW Holdings LLC, et al.,                       §   Case No. 17-31432
                                                      §
                                     Debtors.         §   Jointly Administered under
                                                      §   Case No. 17-31432
                                                      §
                                                      §   Hearing Date: March 5, 2020
                                                      §   Time: 9:30 a.m.

             DECLARATION THAT NO OBJECTION HAS BEEN RECEIVED
            TO THE LITIGATION TRUST’S SIXTH MOTION FOR AN ORDER
            FURTHER EXTENDING THE DEADLINE TO OBJECT TO CLAIMS

                  I, Shirley S. Cho, declare as follows:

                  1.         I am an attorney at law, licensed to practice in the State of California and

authorized to appear pro hac vice in this Court. I am an attorney employed by the law firm of

Pachulski Stang Ziehl & Jones LLP, counsel for the Adeptus Litigation Trust (the “Trust”). I

have personal knowledge of the facts set forth herein and, if called as a witness, I would and

could competently testify thereto.

                  2.         I submit this declaration in support of the Litigation Trust’s Sixth Motion

for an Order Further Extending the Deadline to Object to Claims [Docket No. 1614] (the




DOCS_SF:101269.3 13046/001
Case 17-31432-sgj11 Doc 1622 Filed 03/03/20                 Entered 03/03/20 13:43:57        Page 2 of 5




“Motion”), filed on February 5, 2020. By way of the Motion, the Trust seeks to further extend

the period within which the Trust may object to claims filed against the Debtors in the above-

captioned cases for a period of 180 days from March 30, 2020 to and including September 26,

2020. Unless otherwise defined herein, capitalized terms have the meanings ascribed to them in

the Motion.

                  3.         On February 5, 2020, I caused our office to file and serve the Motion upon

the Master Service List and parties that have requested notice pursuant to Bankruptcy Rule 2002.

(See Certificate of Service Docket No. 1616).

                  4.         The undersigned counsel hereby certifies that, as of the date hereof, she

has reviewed the docket in this case and no objections to the Motion have been filed, nor have

any other informal responses been received.

                  5.         Accordingly, the Trust requests entry of an order, a copy of which is

attached hereto as Exhibit A, approving the Motion.

                  I declare under penalty of perjury under the laws of California and of the United

States that the foregoing is true and correct of my own personal knowledge.

                  Executed this 3rd day of March, 2020, at Los Angeles, California.

                                                           /s/ Shirley S. Cho
                                                           Shirley S. Cho




                                                       2
DOCS_SF:101269.3 13046/001
Case 17-31432-sgj11 Doc 1622 Filed 03/03/20   Entered 03/03/20 13:43:57   Page 3 of 5



                                   EXHIBIT A

                                 (Proposed Order)




DOCS_SF:101269.3 13046/001
Case 17-31432-sgj11 Doc 1622 Filed 03/03/20                      Entered 03/03/20 13:43:57             Page 4 of 5




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

                                                         §
    In re:                                               §   Chapter 11
                                                         §
    ADPT DFW Holdings LLC, et al.,                       §   Case No. 17-31432
                                                         §
                                      Debtors.           §   Jointly Administered under
                                                         §   Case No. 17-31432

         ORDER GRANTING SIXTH MOTION OF THE ADEPTUS LITIGATION
      TRUST FOR AN ORDER EXTENDING THE DEADLINE TO OBJECT TO CLAIMS
                          [Relates to Docket No. 1614]

             Upon consideration of the Sixth Motion of the Adeptus Litigation Trust for an Order

Extending the Deadline to Objection to Claims (the “Motion”)1 filed by the Adeptus Litigation

Trust (the “Trust”) and the Court having jurisdiction to consider the Motion and the relief

requested therein pursuant to 28 U.S.C. §§ 157 and 1334; and consideration of the Motion being

a core proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper in this Court pursuant



1
    Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion.


DOCS_SF:101269.3 13046/001
Case 17-31432-sgj11 Doc 1622 Filed 03/03/20              Entered 03/03/20 13:43:57         Page 5 of 5



to 28 U.S.C. §§ 1408 and 1409; and it appearing that no other or further notice need be provided;

and the Trust has shown good, sufficient and sound justification for the relief requested in the

Motion and that the legal and factual bases set forth in the Motion establish just cause for the

relief granted herein; any objections to the requested relief having been withdrawn or overruled

on the merits; and after due deliberation and sufficient cause appearing therefor, the Court

hereby finds that the Motion should be granted as provided herein,

                  IT IS HEREBY ORDERED THAT:

         1.       The Motion is granted.

         2.       The Current Claims Objection Deadline is extended to and including September

26, 2020.

         3.       This Order shall be without prejudice to the Trust’s right to seek a further

extension or extensions of the September 26, 2020 claims objection deadline.

         4.       This Court shall retain jurisdiction over any and all matters arising from the

interpretation or implementation of this Order.

                                       ### END OF ORDER ###




                                                    2
DOCS_SF:101269.3 13046/001
